USCA4 Appeal: 22-6430      Doc: 10         Filed: 09/13/2022    Pg: 1 of 3




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6430


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        NORMAN KENNEDY BAYNARD, JR.,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Mark S. Davis, Chief District Judge. (2:15-cr-00136-MSD-LRL-1; 2:20-cv-
        00297-MSD)


        Submitted: September 8, 2022                                Decided: September 13, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Dismissed by unpublished per curiam opinion.


        Norman Kennedy Baynard, Jr., Appellant Pro Se. Emily Rebecca Gantt, OFFICE OF THE
        UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6430       Doc: 10         Filed: 09/13/2022      Pg: 2 of 3




        PER CURIAM:

               Norman Kennedy Baynard, Jr., seeks to appeal the district court’s order denying

        relief on his 28 U.S.C. § 2255 motion. 1 The order is not appealable unless a circuit justice

        or judge issues a certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate

        of appealability will not issue absent “a substantial showing of the denial of a constitutional

        right.” 28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a

        prisoner satisfies this standard by demonstrating that reasonable jurists could find the

        district court’s assessment of the constitutional claims debatable or wrong. See Buck v.

        Davis, 137 S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural

        grounds, the prisoner must demonstrate both that the dispositive procedural ruling is

        debatable and that the petition states a debatable claim of the denial of a constitutional

        right. Gonzalez v. Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529

        U.S. 473, 484 (2000)).

               Limiting our review of the record to the issues raised in Baynard’s informal brief

        and supplemental informal brief, we conclude that Baynard has not made the requisite

        showing. 2 See 4th Cir. R. 34(b); see also Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir.



               1
                 Although Baynard’s notice of appeal designates the district court’s order denying
        relief on his § 2255 motion, he suggests in his informal brief and supplemental informal
        brief that his appeal is from the November 2016 criminal judgment. But we previously
        dismissed Baynard’s direct appeal from the criminal judgment. United States v. Baynard,
        No. 16-4809 (4th Cir. July 21, 2017) (unpublished order).
               2
                 To the extent that Baynard’s informal brief and supplemental informal brief raise
        claims that he did not allege in his § 2255 motion, we decline to consider those claims. See
        (Continued)
                                                      2
USCA4 Appeal: 22-6430         Doc: 10       Filed: 09/13/2022     Pg: 3 of 3




        2014) (“The informal brief is an important document; under Fourth Circuit rules, our

        review is limited to issues preserved in that brief.”). Accordingly, we deny a certificate of

        appealability and dismiss the appeal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                        DISMISSED




        Garey v. James S. Farrin, P.C., 35 F.4th 917, 928 (4th Cir. 2022) (explaining
        circumstances in which we will consider issues raised for first time on appeal in civil case).

                                                      3